IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ROBERT RIESKE MOTION FOR               : No. 9 WM 2021
EXTENSION PURSUANT TO RULE 311                :
                                              :



                                       ORDER



PER CURIAM

      AND NOW, this 26th day of February, 2021, the Motion for Extension Pursuant to

Rule 311 is GRANTED, IN PART. To afford Petitioner time to seek full admission to the

Pennsylvania Bar, his temporary admission per Bar Admission Rule 311 is extended until

June 30, 2021.